Citation Nr: 1516272	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to October 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a video conference hearing before the undersigned.  A transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2014 statement, prior to the promulgation of a decision in the matter, the Veteran's representative stated that the Veteran wished to withdraw his appeal seeking service connection for prostate cancer; there is no question of fact or law in this matter remaining for the Board to consider.

2.  Chronic obstructive pulmonary disease was initially manifested following service, and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking service connection for prostate cancer; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In a statement received in December 2014, the Veteran's representative withdrew the appeal regarding the claim for service connection for prostate cancer.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to review the appeal, and it is dismissed.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

Additionally, at the hearing in January 2015, the undersigned fully explained the issue on appeal, and described the type of evidence the Veteran might wish to obtain to substantiate his claim.  The Veteran was informed that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Pertinent VA medical records have been secured.  VA did not provide an examination regarding the Veteran's claim for service connection for chronic obstructive pulmonary disease.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not indicate that there is relationship between service and the currently diagnosed chronic obstructive pulmonary disease.  Further, the service treatment records do not show any complaint, treatment, or finding related to a lung disability.  Under these facts, an examination is not required.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings concerning chronic obstructive pulmonary disease.  The lungs and chest were evaluated as normal on the September 1957 separation examination, and a chest X-ray was negative.  

VA outpatient treatment records show an assessment of chronic obstructive pulmonary disease in August 1999.  It was reported in November 2006 that the Veteran had quit smoking 20 years earlier.  He stated he had been a spray painter for most of his life in October 2011.

The Veteran asserts that service connection is warranted for chronic obstructive pulmonary disease.  He claims it was due to the fact he inhaled paint fumes since he was a painter on the USS Macon.  He argues that he painted alongside B.W. who had chronic obstructive pulmonary disease.  He states that the VA approved the claim for benefits for B.W.  

Although the exact date of onset of the Veteran's chronic obstructive pulmonary disease is not clear, it is evident that it was not present during service or for many years following his discharge in 1957.  There is no indication in the service treatment records of any pulmonary problems, and the lungs were normal on the September 1957 separation examination.  The Veteran testified that he had a diagnosis of COPD in 2012 and had been on oxygen since approximately 2000.  The Veteran has been given ample opportunity to submit evidence demonstrating a link between his inhaling paint fumes in service and the development many years later of chronic obstructive pulmonary disease.  The record was held open for 60 days following his January 2015 hearing in order for him to obtain a statement from a medical professional linking his COPD to service; however, no such opinion was subsequently received.  The Board notes there is evidence in the record showing the Veteran had exposure to paint after his discharge from service.  

Even if it is true that B.W.'s claim was approved by the VA, the Board must adjudicate the Veteran's claim based on the facts pertinent to his claim.  In this case, the record establishes that chronic obstructive pulmonary disease was initially demonstrated many years after service, with no competent evidence showing it is related to service.  

The Veteran's assertions that chronic obstructive pulmonary disease is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a lung disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Chronic obstructive pulmonary disease was first manifested many years after service, and there is no competent and probative evidence relating it to service.

In summary, the evidence of record establishes that the Veteran's chronic obstructive pulmonary disease became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for chronic obstructive pulmonary disease.



ORDER

The appeal seeking service connection for prostate cancer is dismissed.

Service connection for chronic obstructive pulmonary disease is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


